On Petition por a Rehearing.
Olds, J.
Counsel in their petition for a rehearing refer to the case of Winfield Township, ex rel., v. Wise, 73 Ind. 71, which was cited in the original briefs, and contended that the decision in that case is in direct conflict with the opinion in this case, and that we ought to have followed it or overruled it. That case was dismissed by this court for want of jurisdiction, hence the. case was never before this court for the decision of any question involved in it except the question relating to the jurisdiction of this court, and what was said in relation to *68other questions was mere dictum, and not an adjudication of any question.
Filed March 11, 1893.
Petition for a rehearing overruled.